DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/09/2022 has been entered.  Claims 1-11, 13-15, and  17-20 remain pending.  Claims 11 and 17-20 were previously withdrawn.  Claims 21-22 have been added.
	The advisement of a proposed objection of claim 16 is withdrawn in light of Applicant’s amendment.
	The previous rejections of claims 1-7, 10, and 12 under 35 USC 103 as being unpatentable over Nakagawa (US 4,587,316), claim 8 under 35 USC 103 as being unpatentable over Nakagawa (US 4,587,316) as applied to claim 1 in view of Kitahara (US 2010/0314154 A1), claims 9 and 16 under 35 USC 103 as being unpatentable over Nakagawa (US 4,587,316) as applied to claim 1 in view of Chapman (US 2005/0245709 A1), and the previous nonstatutory double patenting rejection over US Patent No. 10,087,322 B2 in view of Nakagawa (US 4,587,316) are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the instant claim recites wherein Rf is a linear or branched perfluorinated alkylene group comprising 1 to 5 carb atoms.  However, claim 1 in which claim 14 depends recites Rf is a linear or branched fluorinated alkylene group comprising 1 to 3 carbon atoms.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 10, 13-15, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blickle (US 5,301,254).
Regarding claims 1, 4, 6-7, 10, 14, and 21-22, Blickle discloses a copolymer comprising tetrafluoroethylene, perfluoropropyl vinyl ether (a perfluorinated olefin which is perfluorinated vinyl ether), and -H-perfluoropropyl vinyl ether (a modifier of the formula F2C=CF(CF2)a(O)RfH wherein a=0; Rf is fluorinated C3) as shown in Example 1.  In Example 1, 
	Regarding claim 2, Blickle discloses -H-perfluoropropyl vinyl ether which is the same monomer as HPPVE-1 as shown in Example 1 of the original specification.  It would be expected that -H-perfluoropropyl vinyl ether would have a boiling point less than 100°C.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
	Regarding claim 13, for each of the monomer units, the amount of fluorine is above 65% fluorine.  HPPVE has a fluorine content of about 69% fluorine.  PPVE has about 66 wt% fluorine.  TFE has about 76 wt% fluorine.  Therefore, the fluorothermoplast comprises at least 65 wt% fluorine compared to the total weight of the fluorothermoplast.
	Regarding claim 15, Blickle does not explicitly disclose when the complex modulus G* () measured at 372°C over 4 x 103 Pa to 4 x 104 Pa is plotted versus the angular frequency () for the fluorothermoplast having an MFI of less than 50 g/10 min measured at 372°C with 5.0 kg weight, the slope of the log of the complex modulus G* () versus the log of the angular frequency () is not more than 0.90 (dlogG*()/dlog).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the presence of the modifier causes the complex modulus [0057].  Therefore, the claimed effects and physical properties, i.e. when ) measured at 372°C over 4 x 103 Pa to 4 x 104 Pa is plotted versus the angular frequency () for the fluorothermoplast having an MFI of less than 50 g/10 min measured at 372°C with 5.0 kg weight, the slope of the log of the complex modulus G* () versus the log of the angular frequency () is not more than 0.90 (dlogG*()/dlog) would inherently be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 5,700,889).
	Regarding claim 1, 6-7, 10, and 14, Blair discloses melt-fabricable copolymers of tetrafluoroethylene (TFE) and hexafluoropropylene (HFP) (C1/L1-15).  The TFE/HFP/FVE (FVE is fluorinated vinyl ether) is of the formula CF2=CFOR or CF2=CF-OR’-OR wherein R may be a partially-fluorinated linear branched alkyl and alkylene groups containing 1-4 carbon atoms and R’ groups contain 2-4 carbon atoms (C2/L43-C3/L18).  When R is 1 carbon atom, the maximum number of hydrogens is 2.  As shown in Example 1, the melting point of the copolymer is 273°C.  It would be expected that with a fluoroalkyl vinyl ether having some hydrogen atoms, the melting point would be similar considering the small amount of fluoroalkyl vinyl ether present in the copolymer, absent objective evidence to the contrary.  In regards to the number of carbon atoms in FVE , it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
Regarding claim 3, Blair discloses the amount of FVE is from 0.2-4 wt% which overlaps the claimed range and similar properties would be expected.
Regarding claim 5, Blair discloses the fluorothermoplast as shown above in claim 1.  Blair discloses a chain transfer agent which may include lower alkanes, such as methane or ethane (C4/L30-49).  As shown in Example 1, bromine, chlorine and iodine are not required.  Ethane is used as the chain transfer agent.
Regarding claim 13, since FVE is present in such a small amount, it would be expected that the fluorothermoplast comprises at least 65% fluorine by weight compared to the total weight of the fluorothermoplast.
	Regarding claim 15, Blair does not explicitly disclose when the complex modulus G* () measured at 372°C over 4 x 103 Pa to 4 x 104 Pa is plotted versus the angular frequency () for the fluorothermoplast having an MFI of less than 50 g/10 min measured at 372°C with 5.0 kg weight, the slope of the log of the complex modulus G* () versus the log of the angular frequency () is not more than 0.90 (dlogG*()/dlog).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the presence of the modifier causes the complex modulus [0057].  Therefore, the claimed effects and physical properties, i.e. when the complex modulus G* () measured at 372°C over 4 x 103 Pa to 4 x 104 Pa is plotted versus the angular frequency () for the fluorothermoplast having an MFI of less than 50 g/10 min measured at 372°C with 5.0 kg weight, the slope of the log of the complex modulus G* () versus the log of the angular frequency () is not more than 0.90 (dlogG*()/dlog) would inherently be achieved by a composition with all the claimed ingredients, claimed amounts, and .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 5,700,889) as applied to claim 1 above in view of Kitahara (US 2010/0314154 A1).
Regarding claim 8, Blair discloses the fluorothermoplast as shown above in claim 1.
However, Blair does not disclose the fluorothermoplast comprises less than 50 thermally unstable end groups per 1 million carbon atoms.  Kitahara teaches the sum of the number of thermally unstable end group and the number of –CF2H end group is less than or equal to 50 per 1 x 106 carbon atoms [0028].  Kitahara is concerned with TFE/HFP copolymers [0002].   Blair and Kitahara are analogous art concerned with the same field of endeavor, namely TFE/HFP copolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention form a copolymer with the number of unstable end groups as per the teachings of Kitahara, and the motivation to do so would have been as Kitahara suggests improve thermal resistance and decrease attenuation of the electrical wire [0028].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 5,700,889) as applied to claim 1 above in view of Chapman (US 2005/0245709 A1).
Regarding claim 9, Blair discloses the fluorothermoplast as shown above in claim 1.
.  

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Since Blickle (US 5,301,254) teaches the melting point which was previously recited in claim 12, this Office Action is Non-Final.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767